People v Brown (2016 NY Slip Op 04954)





People v Brown


2016 NY Slip Op 04954


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2014-05894
 (Ind. No. 9089/10)

[*1]The People of the State of New York, respondent,
vTyreen Brown, appellant.


Lynn W. L. Fahey, New York, NY (Kendra L. Hutchinson of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Rebecca L. Visgaitis of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Del Giudice, J.), imposed May 27, 2014, upon his conviction of manslaughter in the first degree, upon a jury verdict, after remittitur from this Court for resentencing (see People v Brown, 113 AD3d 785, 786), the resentence being a determinate term of imprisonment of 25 years plus 5 years of postrelease supervision as a first-time felony offender.
ORDERED that the resentence is modified, as a matter of discretion in the interest of justice, by reducing the determinate term of imprisonment from 25 years to 20 years; as so modified, the judgment is affirmed.
The resentence was excessive to the extent indicated herein (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., COHEN, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court